Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“Sweep Learning Structure”
The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the “Sweep Learning Structure” is determined or calculated. It is noted that this is not an enablement rejection.  At most the specification indicates that the “Sweep Learning structure” includes “two different bag structures” and a “chatbox.”  It is noted that a “chatbox” is not a structure.  Further, applicant’s disclosure indicates that “when a user likes a product, some of the similar products are pushed to the sweep bag and some of the similar products are pushed to the personalized bag,” however, applicant provides no meaningful structure/algorithm to determine which similar products are pushed to the sweep bag and to the personalized bag.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the “Sweep Learning structure” is calculated raises questions whether applicant truly had possession of this feature at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular claims 1-20 utilize the term “Sweep Learning structure.”  The capitalization seems to indicate a term of art, however, as evidenced by a Google search, the phrase does not appear to be a term of art.  Further, a review of the specification does not provide any guidance as to what a “Sweep Learning structure is.”  At most the specification indicates that the structure includes “two different bag structures, such as, but not limited to, a sweep bag and a personalized bag” and a “chatbot” (Specification ¶42-43).  However, it is unclear what is a “bag structure” as it is undefined.  Moreover, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For purposes of examination the examiner limits the claims to two “bags” as “sweep bag” and “personalized bag” are merely descriptive of the “bags” and at chatbot.” 
	Further claims 1-20 utilize the terms “Explore Bandit,” “Exploit Bandit,” and “Exploit offline.”  These are similarly not terms of art and while the specification indicates that 
Explore Bandit encompasses techniques “such as” LinUCB, Collaborative Bandit, Contextual Zooming, Hierarchical Optimistic optimization, and Thompson Sampling, and Full Exploration Approach, 
Exploit Bandit encompasses techniques “such as” Multi-Armed-Bandit (MAB) and Collaborative Filtering models which include, but are not be limited to, LinUCBs, Lipschitz MABs, and Collaborative Bandit, and 
Exploit Offline encompasses techniques “such as” attribute prediction, unsupervised learning techniques, image processing techniques, windowed color histograms, similarity learning and offline Sweep Learning structure.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 recite a “total number of likes” and “likes/dislikes.”  A “like” is not defined in the specification and, while the examiner believes that applicant is using the terminology to refer to the “like” feature of Facebook, a review of the specification does not provide enough guidance to ascertain the metes and bounds of a “like” and how to maximize the “like” as a “like” is not defined.  For purposes of examination, the examiner treats “like” as a user “approving” of a product, such as by purchasing the product. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-9, and 14-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the In particular, given the claim interpretation due to the above 112(a) and 112(b) rejections, the claims do not further limit the independent claim as the dependent claims merely recite the techniques that are interpreted to be the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending a product which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

collecting information related to the user from one or more online social networking platforms; 
utilizing a Sweep Learning structure for collecting information related to the user, wherein the Sweep Learning structure provides a personalized page to the user for receiving at least one selection from the user, the personalized page comprising at least one product and the at least one selection from the user comprises at least one of the user liking a product, the user filtering product categories, and the user exploring or searching for specific products, and wherein the Sweep Learning structure utilizes at least one of Explore Bandit, Exploit Bandit, and Exploit Offline methods for extracting product related features and user related features for maximizing total number of likes; 
utilizing a neural network model to learn information related to the user based on information collected from the one or more online social networking platforms and the Sweep Learning structure, wherein the information includes at least one of product likes/dislikes of the user, a style/preference of the user, and product related features; and 


This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.


A processor

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  It is noted that the claims merely instruct the user to apply some technique to obtain an outcome.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-20 are rejected under 35 USC 102 as being anticipated by US 2015/0186383, Pinckney et al. (hereafter Pinckney)

1. A method for providing product recommendation to a user, the method comprising: 
collecting, by one or more processors, information related to the user from one or more online social networking platforms; (Pinckney ¶206 collects information about the user form social networking platforms; ¶340 discloses a processor)
utilizing, by one or more processors, a Sweep Learning structure for collecting information related to the user, wherein the Sweep Learning structure provides a personalized page to the user for receiving at least one selection from the user, the personalized page comprising at least one product and the at least one selection from the user comprises at least one of the user liking a product, the user filtering product categories, and the user exploring or searching for specific products, and wherein the Sweep Learning structure utilizes at least one of Explore Bandit, Exploit Bandit, and Exploit Offline methods for 
utilizing, by one or more processors, a neural network model to learn information related to the user based on information collected from the one or more online social networking platforms and the Sweep Learning structure, wherein the information includes at least one of product likes/dislikes of the user, a style/preference of the user, and product related features; and (Pinckney ¶96 discloses neural networks to learn information from the user) 
recommending, by one or more processors, at least one product to the user based on the learning.  (Pinckney ¶98 provides a recommendation to the user)

2. The method of claim 1, wherein a product recommendation to the user is a clothing recommendation.  (Pinckney ¶112 discloses clothing recommendations) 

3. The method of claim 1, wherein the information collected from the one or more online social networking platforms comprises at least one of a number of followers of the user, a number of people the user follows, content of posts, photos of the user, hashtags, likes, comments, the user's time consumption on different media, a list of favorite items, playlists, different locations that the users posted, and the user's purchases.  (Pinckney ¶118 discloses likes of the user) 

4. The method of claim 1, wherein the Explore Bandit method comprises at least one of LinUCB, Collaborative Bandit, Contextual Zooming, Hierarchical Optimistic Optimization and Thompson Sampling.  (Pinckney ¶320 discloses collaborative filtering)



7. The method of claim 1, wherein the Exploit Offline method comprises attribute prediction, unsupervised learning techniques, image processing methods, windowed color histograms, similarity learning, and offline Sweep Learning structure.  (Pinckney ¶320 discloses machine learning; ¶186 discloses limited initial seed knowledge, which is an unsupervised learning technique) 

8. The method of claim 7, wherein the offline Sweep Learning structure comprises a sweep bag and a personalized bag for collecting products similar to a product liked by the user.  (Pinckney ¶97 discloses products liked by a user; ¶104-105 discloses two categories of items that are similar to an item for the user) 

9. The method of claim 1, wherein the Sweep Learning structure comprises a chatbot system for asking questions to the user for learning the user's style based on the answers received from the user.  (Pinckney ¶74 has the system asking questions to the user)

10. The method of claim 1, wherein the recommending comprises providing, by one or more processors, recommendation of the at least one product via at least one of a personalized page, collaborative filtering, similarity search, generating new product using Generative Adversarial Networks (GANs), and predicting moods of the user.  (Pinckney ¶320 discloses providing recommendations via collaborative filtering) 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over Pinckney in view of US 2016/0259994, Ravindran et al. (hereafter Ravindran)

6. The method of claim 1, wherein the Exploit Offline method comprises Convolutional Neural Networks (CNNs) for extracting product related features from raw images.  

Ravindran ¶10 discloses the use of CNNs for extracting features from images.  It would have been obvious to modify the system of Pinckney to include the use of CNN for extracting product features for the purposes of using a known technique for extracting product features that can be trained to output accurate classifications of images as taught by Ravindran (¶10). 

Claim 16 is rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684